Exhibit 10.1

 

 

 

 

 

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT

between

GS WHOLE LOAN TRUST,
as Seller,

and

GOLDMAN SACHS ASSET BACKED SECURITIES CORP.,
as Purchaser

Dated as of February 24, 2004



--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page

ARTICLE I            DEFINITIONS AND
USAGE................................................

ARTICLE II          PURCHASED
PROPERTY...................................................

            SECTION 2.1        Conveyance of Purchased Property; Intent of the
Parties

            SECTION 2.2        Representations and Warranties of the Seller
regarding
                                          the
Receivables..........................................................

            SECTION 2.3        Repurchase upon
Breach............................................

            SECTION 2.4        Representations and Warranties as to the Security
Interest
                                          of the Purchaser in the
Receivables...........................

ARTICLE III         THE
SELLER........................................................................

            SECTION 3.1        Representations, Warranties and Covenants of the
Seller 

ARTICLE IV         MISCELLANEOUS
PROVISIONS.......................................

            SECTION 4.1       
Amendment................................................................

            SECTION 4.2        Protection of Title to Trust
Property..........................

            SECTION 4.3        Governing Law; Submission to Jurisdiction; Waiver
of
                                          Jury
Trial...................................................................

            SECTION 4.4       
Notices.......................................................................

            SECTION 4.5        Severability of
Provisions.........................................

            SECTION 4.6        No Waiver; Cumulative
Remedies.............................

            SECTION 4.7        Third-Party
Beneficiaries..........................................

            SECTION 4.8        Limitation of Liability of Owner
Trustee...................

            SECTION 4.9        Transfers Intended as Sale; Security
Interest.............

            SECTION 4.10      No
Petition.................................................................

            SECTION 4.11      Execution in
Counterparts..........................................

            SECTION 4.12     
Headings....................................................................

 

 

 


 

 


 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

1

1

1


1

2


2

3

3

5

5

6


7

7

8

8

8

8

8

9

10

10



--------------------------------------------------------------------------------



            RECEIVABLES PURCHASE AGREEMENT, dated as of February 24, 2004 (as
from time to time amended, supplemented or otherwise modified and in effect,
this "Agreement"), between GS WHOLE LOAN TRUST (the "Seller"), a Delaware
statutory trust and GOLDMAN SACHS ASSET BACKED SECURITIES CORP., a Delaware
corporation (the "Purchaser").



            WHEREAS, the Seller desires to sell and the Purchaser desires to
purchase a portfolio of receivables and related property consisting of motor
vehicle retail installment sale contracts and loans;



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:



ARTICLE I

DEFINITIONS AND USAGE



            Except as otherwise specified herein or as the context may otherwise
require, capitalized terms used but not otherwise defined herein are defined in
Appendix A to the Sale and Servicing Agreement, dated as of the date hereof, by
and among GS Auto Loan Trust 2004-1 (the "Issuer"), the Purchaser, as Depositor,
Wells Fargo Bank, National Association, as Indenture Trustee (the "Indenture
Trustee"), and Goldman Sachs Mortgage Company, as Servicer (the "Servicer").



ARTICLE II

PURCHASED PROPERTY



            SECTION 2.1  Conveyance of Purchased Property; Intent of the
Parties. The Seller does hereby irrevocably sell, transfer, assign and otherwise
convey to the Purchaser without recourse (subject to the obligations herein) all
right, title and interest of the Seller, whether now owned or hereafter
acquired, in and to the Purchased Property. In consideration of the sale of the
Purchased Property to the Purchaser on the Closing Date, the Purchaser shall pay
to the Seller on the Closing Date an agreed price, representing the fair market
value of the Purchased Property on the Closing Date. The sale, transfer,
assignment and conveyance made hereunder shall not constitute and is not
intended to result in an assumption by the Purchaser of any obligation of the
Seller or any other Person to the Obligors or any other Person in connection
with the Receivables and the other Purchased Property or any agreement, document
or instrument related thereto. The Seller and the Purchaser intend that the
sale, transfer, assignment and conveyance of the Purchased Property pursuant to
this Section 2.1 shall be a sale and not a secured borrowing.



            SECTION 2.2  Representations and Warranties of the Seller regarding
the Receivables. The Seller makes the following representations and warranties
with respect to the Receivables, on which the Purchaser relies in purchasing the
Receivables. Such representations and warranties speak as of the Closing Date,
but shall survive the sale, transfer and assignment of the Receivables by the
Seller to the Purchaser pursuant to this Agreement, the sale, transfer and
assignment of the Receivables by the Purchaser to the Issuer pursuant to the
Sale and Servicing Agreement and the pledge of the Receivables by the Issuer to
the Indenture Trustee pursuant to the Indenture.


--------------------------------------------------------------------------------



                                    (i)        Schedule of Receivables. No
selection procedures adverse to the
                        Securityholders have been used by the Seller in
selecting the Receivables from all
                        receivables owned by the Seller which meet the selection
criteria specified herein.



                                    (ii)       No Sale or Transfer. No
Receivable has been sold, transferred,
                        assigned or pledged by the Seller to any Person other
than the Purchaser.



                                    (iii)      Good Title. Immediately prior to
the transfer and assignment of
                        the Receivables to the Purchaser herein contemplated,
each Receivable was free
                        and clear of all Liens created by the Seller; and,
immediately upon the transfer
                        thereof, the Purchaser has either (i) good and
marketable title to each Receivable,
                        free and clear of all of all Liens and rights of others
to the extent created by the
                        Seller and the transfer has been perfected under
applicable law or (ii) a first
                        priority perfected security interest in the Seller's
rights in each Receivable.



            SECTION 2.3  Repurchase upon Breach. (a)  Each of the Seller and the
Purchaser shall inform the other promptly, in writing, upon the discovery by it
of any breach of the Seller's representations and warranties pursuant to Section
2.2 which materially and adversely affects the interest of the Issuer in any
Receivable. Unless the breach shall have been cured by the last day of the
second Collection Period following discovery by or written notice to the Seller
of such breach, the Seller shall repurchase any Receivable for which the
interest of the Issuer is materially and adversely affected by such breach as of
such last day (or, at the Purchaser's option, the last day of the first
Collection Period following the discovery). Any such breach shall not be deemed
to have a material and adverse effect on the interests of the Issuer if such
breach does not affect the ability of the Issuer to receive and retain timely
payment in full on the related Receivable. The Seller shall remit the related
Purchase Amount (less any Liquidation Proceeds deposited, or to be deposited, in
the Collection Account with respect to such Receivable pursuant to Section 3.3
of the Sale and Servicing Agreement), to or at the direction of the Purchaser.



            (b)       The sole remedy of the Purchaser with respect to a breach
of any of the representations and warranties referred to in Sections 2.2 shall
be the repurchase of the related Receivables pursuant to Section 2.3.



            (c)       With respect to all Receivables purchased pursuant to this
Section 2.3, the Purchaser shall assign to the Seller, without recourse,
representation or warranty, all of the Purchaser's right, title and interest in
and to such Receivables and all security and documents relating thereto.



            SECTION 2.4  Representations and Warranties as to the Security
Interest of the Purchaser in the Receivables. The Seller makes the following
representations and warranties to the Purchaser. The representations and
warranties speak as of the execution and delivery of this Agreement and as of
the Closing Date, but shall survive the sale, transfer and assignment of the
Receivables by the Seller to the Purchaser pursuant to this Agreement, the sale,
transfer and assignment of the Receivables by the Purchaser to the Issuer
pursuant to the Sale and Servicing Agreement and the pledge of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.



--------------------------------------------------------------------------------



                        (a)       This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Receivables in favor of the
Purchaser, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.



                        (b)       The Receivables constitute "tangible chattel
paper" within the meaning of Article 9 of the UCC.



                        (c)       Immediately prior to its transfer to the
Issuer, each Receivable was free and clear of any Lien created by the Seller.



                        (d)       The Seller has caused or will have caused,
within ten days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Receivables granted to the
Purchaser hereunder. Each such financing statement will contain a statement to
the following effect "A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party."



                        (e)       Other than the security interest granted to
the Purchaser pursuant to this Agreement, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Issuer hereunder or that has been terminated.
The Seller is not aware of any judgment or tax lien filings against it.



                        (f)        The contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Issuer.



            Each of the parties hereto agrees that it shall not, without
satisfaction of the Rating Agency Condition, waive any of the representations
and warranties in this Section 2.4.



ARTICLE III

THE SELLER



            SECTION 3.1  Representations, Warranties and Covenants of the
Seller. The Seller makes the following representations and warranties on which
the Purchaser is deemed to have relied in acquiring the Purchased Property. The
representations and warranties speak as of the execution and delivery of this
Agreement and as of the Closing Date, but shall survive the sale, transfer and
assignment of the Receivables by the Seller to the Purchaser pursuant to this
Agreement, the sale, transfer and assignment of the Receivables by the Purchaser
to the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.



--------------------------------------------------------------------------------



                        (a)       Organization and Good Standing  The Seller is
duly organized and validly existing as a statutory trust in good standing under
the laws of the State of Delaware, with the trust power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.



                        (b)       Power and Authority.  The Seller has the power
and authority to execute and deliver this Agreement and the other Basic
Documents to which it is a party and to carry out their respective terms; the
Seller has full power and authority to sell and assign the property to be sold,
and assigned to the Purchaser, and the Seller shall have duly authorized such
sale and assignment to the Purchaser by all necessary trust action; and the
execution, delivery, and performance of this Agreement and the other Basic
Documents to which the Seller is a party have been duly authorized, executed and
delivered by the Seller by all necessary trust action.



                        (c)       Binding Obligations.  This Agreement, when
duly executed and delivered by the Purchaser, constitutes a legal, valid, and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, or other similar laws now or hereafter
in effect relating to or affecting creditors' rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.



                        (d)       No Violation.  The consummation of the
transactions contemplated by this Agreement and the other Basic Documents to
which the Seller is a party and the fulfillment of the terms hereof and thereof
do not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the organizational documents of the Seller, or conflict with or breach
any of the material terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any indenture, agreement, or other
instrument to which the Seller is a party or by which it is bound, (ii) result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, or other instrument, other than the
Liens created by this Agreement or any other Basic Document, or (iii) violate
any law or, to the best of the Seller's knowledge, any order, rule, or
regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Seller.



                        (e)       No Proceedings.  There are no legal or
governmental proceedings pending, or, to the best of the Seller's knowledge,
threatened, before any court, regulatory body, administrative agency, or other
governmental instrumentality having jurisdiction over the Seller or its
properties (i) asserting the invalidity of this Agreement, any of the other
Basic Documents, (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by this Agreement or the
other Basic Documents, (iii) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the performance by the
Seller of its obligations under, or the validity or enforceability of, this
Agreement, any of the other Basic Documents or the Securities or (iv) relating
to the Seller and which would reasonably be expected to adversely affect the
federal income tax attributes of the Securities.



--------------------------------------------------------------------------------



ARTICLE IV

MISCELLANEOUS PROVISIONS



            SECTION 4.1  Amendment.  (a) Any term or provision of this Agreement
may be amended by the Seller and the Purchaser without the consent of the
Indenture Trustee, the Owner Trustee, any Noteholder, any Certificateholder, the
Issuer or any other Person; provided that such amendment shall not, as evidenced
by an Opinion of Counsel delivered to the Indenture Trustee and to that effect,
materially and adversely affect the interests of the Noteholders or the
Certificateholders. An amendment shall be deemed not to materially and adversely
affect the interests of the Noteholders or the Certificateholders and no Opinion
of Counsel to that effect shall be required if the Rating Agency Condition is
satisfied with respect to such amendment.



                        (b)       Any term or provision of this Agreement may be
amended by the Seller and the Purchaser but without the consent of the Indenture
Trustee, the Owner Trustee, any Noteholder, any Certificateholder, the Issuer or
any other Person to add, modify or eliminate any provisions as may be necessary
or advisable in order to enable the Seller, the  or any of their Affiliates to
comply with or obtain more favorable treatment under any law or regulation or
any accounting rule or principle, it being a condition to any such amendment
that the Rating Agency Condition shall have been satisfied.



                        (c)       Any term or provision of this Agreement may
also be amended from time to time by the Seller and the Purchaser, with the
consent of (i) the Noteholders of Notes evidencing not less than a majority of
the principal amount of each Class of Notes, and (ii) the Certificateholders of
Certificates evidencing not less than a majority of the Percentage Interests
(which consent of any holder of a Note or holder of a Certificate given pursuant
to this Section 4.1 or pursuant to any other provision of this Agreement shall
be conclusive and binding on such Note or Certificate, as the case may be, and
on all future holders of such Note or holders of such Certificate, as the case
may be, and of any Note or Certificate, as applicable, issued upon the transfer
thereof or in exchange thereof or in lieu thereof whether or not notation of
such consent is made upon such Note or the Certificate), for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of the
Noteholders or the Certificateholders; provided, however, that no such amendment
shall (A) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, or change the allocation or priority of, collections of payments
on Receivables or distributions that shall be required to be made on any Note or
Certificate or change any Note Interest Rate, without the consent of all
Noteholders or Certificateholders or (B) reduce the aforesaid percentage
required to consent to any such amendment, without the consent of the holders of
all Notes affected thereby and holders of all Certificates affected thereby. It
shall not be necessary for the consent of Noteholders or the Certificateholders
pursuant to this Section 4.1 to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents (and any other
consents of Noteholders and Certificateholders provided for in this Agreement)
and of evidencing the authorization of the execution thereof by Noteholders and
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee and the Indenture Trustee may prescribe, including, with respect to the
Noteholders, the establishment of record dates pursuant to the Note Depository
Agreement.



--------------------------------------------------------------------------------



                        (d)       Prior to the execution of any such amendment
the Owner Trustee shall provide written notification of the substance of such
amendment to each Rating Agency.



                        (e)       Promptly after the execution of any such
amendment, the Owner Trustee shall furnish written notification of the substance
of such amendment to the Indenture Trustee, each Rating Agency.



                        (f)        Prior to the execution of any amendment to
this Agreement, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and, if applicable, the
Opinion of Counsel referred to in Section 4.1(a). The Owner Trustee or the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects such Owner Trustee's or Indenture Trustee's own rights,
duties or immunities under this Agreement or otherwise.



            SECTION 4.2  Protection of Title to Trust Property.  (a) The Seller
shall file such financing statements and the Issuer shall cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain, and protect the interest of the
Purchaser in the Receivables and in the proceeds thereof. The Owner Trustee
shall deliver (or cause to be delivered) to the Purchaser and the Indenture
Trustee file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. The Seller hereby
authorizes the Issuer and the Owner Trustee to file such continuation statements
on its behalf.



                        (b)       Neither the Seller nor the Purchaser shall
change its name, identity, or organizational structure in any manner that would,
could, or might make any financing statement or continuation statement filed by
the Owner Trustee in accordance with paragraph (a) above seriously misleading
within the meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall
have given the Owner Trustee and the Indenture Trustee at least 5 days' prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.



                        (c)       The Seller and the Purchaser shall give the
Owner Trustee and the Indenture Trustee at least ten (10) days' prior written
notice of any relocation of its principal executive office or change in the
jurisdiction under whose laws it is formed if, as a result of such relocation or
change, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement.



            SECTION 4.3  Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.



                        (a)       THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THAT WOULD APPLY THE LAW OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.



--------------------------------------------------------------------------------



                        (b)       Each of the parties hereto hereby irrevocably
and unconditionally:



                                    (i)        submits for itself and its
property in any legal action or proceeding
                        relating to this Agreement or any documents executed and
delivered in connection
                        herewith, or for recognition and enforcement of any
judgment in respect thereof,
                        to the nonexclusive general jurisdiction of the courts
of the State of New York,
                        the courts of the United States of America for the
Southern District of New York
                        and appellate courts from any thereof;



                                    (ii)       consents that any such action or
proceeding may be brought in
                        such courts and waives any objection that it may now or
hereafter have to the
                        venue of such action or proceeding in any such court or
that such action or
                        proceeding was brought in an inconvenient court and
agrees not to plead or claim
                        the same;



                                    (iii)      agrees that service of process in
any such action or proceeding may
                        be effected by mailing a copy thereof by registered or
certified mail (or any
                        substantially similar form of mail), postage prepaid, to
such Person at its address
                        determined in accordance with Section 9.4; and

                                    (iv)      agrees that nothing herein shall
affect the right to effect service of
                        process in any other manner permitted by law or shall
limit the right to sue in any
                        other jurisdiction.



                        (c)       EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.



            SECTION 4.4  Notices.  All demands, notices, and communications
under this Agreement shall be in writing, personally delivered, sent by fax,
overnight courier or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt at such address designated
in Section 9.4 of the Sale and Servicing Agreement in a written notice to the
other parties hereto. Any notice required or permitted to be mailed to a
Noteholder or Certificateholder shall be given by first class mail, postage
prepaid, at the address of such Person as shown in the Note Register or the
Certificate Register, as applicable. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder or Certificateholder shall receive such
notice.



            SECTION 4.5  Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement or of the Notes, the
Certificates or the rights of the holders thereof.



--------------------------------------------------------------------------------



            SECTION 4.6  No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the parties hereto, the Owner
Trustee, the Indenture Trustee, the Noteholders or the Certificateholders, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges therein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.



            SECTION 4.7  Third-Party Beneficiaries.  This Agreement will inure
to the benefit of and be binding upon the parties hereto, the Indenture Trustee,
the Owner Trustee and the Issuer and their respective successors and permitted
assigns and each of the Indenture Trustee, Owner Trustee and the Issuer may
enforce the provisions hereof as if they were parties thereto. Except as
otherwise provided in this Article IV, no other Person will have any right or
obligation hereunder. The parties hereto hereby acknowledge and consent to the
assignment of this Agreement by the Purchaser to the Issuer pursuant to the Sale
and Servicing Agreement.



            SECTION 4.8  Limitation of Liability of Owner
Trustee.  Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wilmington Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Wilmington Trust Company, in its individual capacity or,
except as expressly provided in the Trust Agreement, as Owner Trustee of the
Issuer have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of its duties or obligations hereunder or
in the performance of any duties or obligations of the Issuer hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI and VII of the Trust Agreement.



            SECTION 4.9  Transfers Intended as Sale; Security Interest.  (a)
Each of the parties hereto expressly intends and agrees that the transfer of the
Purchased Property contemplated and effected under this Agreement is a complete
and absolute sale and transfer of the Purchased Property rather than a pledge or
assignment of only a security interest and shall be given effect as such for all
purposes. It is further the intention of the parties hereto that the Receivables
and other Purchased Property shall not be part of the Seller's estate in the
event of a bankruptcy or insolvency of the Seller. The sale and transfer by the
Seller of Receivables and other Purchased Property hereunder is and shall be
without recourse to, or representation or warranty (express or implied) by, the
Seller, except as otherwise specifically provided herein. The limited rights of
recourse specified herein against the Seller are intended to provide a remedy
for breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of the Receivables.



                        (b)       Notwithstanding the foregoing, in the event
that the Receivables and other Purchased Property are held to be property of the
Seller, or if for any reason this Agreement is held or deemed to create
indebtedness or a security interest in the Receivables and other Purchased
Property, then it is intended that:



--------------------------------------------------------------------------------



                                    (i)        This Agreement shall be deemed to
be a security agreement within
                        the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code and
                        the Uniform Commercial Code of any other applicable
jurisdiction;



                                    (ii)       The conveyance provided for in
Section 2.1 shall be deemed to be
                        a grant by the Seller, and the Seller hereby grants, to
the Purchaser of a security
                        interest in all of its right (including the power to
convey title thereto), title and
                        interest, whether now owned or hereafter acquired, in
and to the Receivables and
                        other Purchased Property, to secure such indebtedness
and the performance of the
                        obligations of the Seller hereunder;



                                    (iii)      The possession by the Purchaser
or its agent of the Receivables
                        Files and any other property as constitute instruments,
money, negotiable
                        documents or chattel paper shall be deemed to be
"possession by the secured
                        party" or possession by the purchaser or a person
designated by such purchaser,
                        for purposes of perfecting the security interest
pursuant to the New York Uniform
                        Commercial Code and the Uniform Commercial Code of any
other applicable
                        jurisdiction; and



                                    (iv)      Notifications to persons holding
such property, and
                        acknowledgments, receipts or confirmations from persons
holding such property,
                        shall be deemed to be notifications to, or
acknowledgments, receipts or
                        confirmations from, bailees or agents (as applicable) of
the Purchaser for the
                        purpose of perfecting such security interest under
applicable law.



            SECTION 4.10  No Petition. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.



            SECTION 4.11  Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and all of which counterparts shall constitute but one
and the same instrument.



--------------------------------------------------------------------------------



            SECTION 4.12  Headings. The section headings hereof have been
inserted for convenience of reference only and shall not be construed to affect
the meaning, construction or effect of this Agreement.



[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties have caused this Receivables
Purchase Agreement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

 

                                                                        GS WHOLE
LOAN TRUST,
                                                                        as
Seller


                                                                       
By:  Goldman Sachs Mortgage Company, its
                                                                       
depositor and administrator

                                                                       
By:  Goldman Sachs Real Estate Funding Corp.,
                                                                        as
general partner of Goldman Sachs Mortgage
                                                                        Company


                                                                        By:
________________________________
                                                                               
Name:
                                                                               
Title:



                                                                        GOLDMAN
SACHS ASSET BACKED
                                                                       
SECURITIES CORP., as Purchaser


                                                                       
By:_________________________________
                                                                               
Name:
                                                                               
Title:



--------------------------------------------------------------------------------



WILMINGTON TRUST COMPANY, not
in its individual capacity, but solely as Owner Trustee,
for the purpose of accepting its duties under Sections 4.1 and 4.2





By:__________________________________
Name:
Title:

